Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, John Rossi, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Amended Annual Report of Garb Oil & Power Corporation on Form 10-K/A for the fiscal year ended December31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Amended Annual Report on Form 10-K/A fairly presents in all material respects the financial condition and results of operations of Garb Oil & Power Corporation. Date:March 7, 2012 By: /s/ John Rossi John Rossi, President and CEO, Financial and Accounting Officer A signed original of the written statements above required by Section906 of the Sarbanes-Oxley Act of 2002 has been provided to Garb Oil & Power Corporation and will be retained by Garb Oil & Power Corporation and furnished to the U.S. Securities and Exchange Commission or its staff upon request. The forgoing certifications are being furnished to the Securities and Exchange Commission as an exhibit to the Amended Annual Report on Form 10-K/A for the year ended December31, 2009, and they shall not be considered filed as part of such report
